DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1-18 are pending in the application.  Claims 1-6, 10, 12, 13, 15, and 16 have been amended.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the angle" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.  The Examiner suggests rewriting the claim in the same manner that claim 4 was amended.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-6, and 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0031922 A1) (“Duffy”) in view of Corrigan, Jr. (US 2014/0316509 A1) (“Corrigan”).
Regarding claims 1, 2, 10, and 11, Duffy discloses (Figures 1-3D) an implant introduction device, comprising: a hollow sleeve (310) that extends in an axial direction and surrounds a continuous lumen, the hollow sleeve having at least a first tubular section (310A) and a second tubular section (310B) opposite the first section in the axial direction, the first and second tubular sections being connected with one another through a connection area (see Figure 3A annotated below) in a peripheral direction around the sleeve, the first tubular section being made of a first material and the second tubular section being made of a second material, the first material having higher bending rigidity than the second material (paragraph 0037). 

    PNG
    media_image1.png
    330
    620
    media_image1.png
    Greyscale

 Duffy is silent regarding how the first tubular section and the second tubular section are connected at the connection area.  Duffy fails to disclose that the connection area has a meandering course in the peripheral direction, wherein the meandering course of the connection area is formed by a plurality of mountain-shaped and valley shaped sections of the connection area arranged in alternation in the peripheral direction.  Duffy fails to disclose that the first tubular section and the second tubular section are connected together over the connection area by material bonding, wherein the material bonding comprises fusing the two materials.
Corrigan teaches a known technique for connecting two tubular sections with different mechanical properties. Corrigan teaches (Figure 22) a method for bonding two tubular sections (902, 904) of a tubular structure (900) such that a hollow sleeve is formed.  Corrigan teaches that the first tubular section (902) is opposite the second tubular section (904) in the axial direction.  Corrigan teaches that the first and second tubular sections are connected with one another through a connection area (R, 906, 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant introduction device disclosed by Duffy to have a connection area that has a meandering course in the peripheral direction, wherein the meandering course of the connection area is formed by a plurality of mountain-shaped and valley shaped sections of the connection area arranged in alternation in the peripheral direction, wherein the first tubular section and the second tubular section are connected together over the connection area by material bonding, and wherein the material bonding comprises fusing the two materials, as taught by Corrigan.  Application of a known technique (the connection area of the first tubular section and the second tubular section taught by Corrigan) to a known device (the first and second tubular sections of the hollow sleeve of the implant introduction device disclosed by Duffy) to yield predictable results (to establish the connection between the first tubular section and the second tubular section to form the hollow 
Regarding claim 4, Duffy in view of Corrigan teaches (Corrigan, Figure 22) that each of the plurality of mountain-shaped sections is formed by a pair of legs, each pair of legs forming an angle. However, the combined teaching fails to teach that the angle is in a range from 5 to 60 degrees.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle formed by each pair of legs of the plurality of mountain-shaped sections to be in a range from 5 to 60 degrees since it has been held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device taught by Duffy in view of Corrigan would not operate differently if the legs of the mountain-shaped sections were formed in the angle range as claimed. Further, Applicant places no criticality on the range claimed, indicating simply that the angle preferably lies in the range from 1 to 60 degrees, more preferably in the range from 2 to 45 degrees, and most preferably in the range from 5 to 30 degrees (see Page 9 of Specification). While these ranges are disclosed as preferable, the Applicant has not established that they are critical.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the angle formed by each pair of legs of the plurality of mountain-shaped sections to be in a range from 1 to 60 degrees since it has been held that “where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device” In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 111 (Fed. Cir. 1984), cert, denied, 469 U.S. 830, 225 USPQ 232 (1984). In the instant case, the device taught by Duffy in view of Corrigan would not operate differently if the legs of the valley-shaped sections were formed in the angle range as claimed. Further, Applicant places no criticality on the range claimed, indicating simply that the angle preferably also lies in the range from 1 to 60 degrees, more preferably in the range from 2 to 45 degrees, and most preferably in the range from 5 to 30 degrees (see Page 9 of Specification). While these ranges are disclosed as preferable, the Applicant has not established that they are critical.
Regarding claim 6, Duffy in view of Corrigan teaches (Corrigan, Figure 22) that each of the plurality of valley-shaped and mountain-shaped sections (910) is triangular.

Regarding claim 13, Duffy in view of Corrigan teaches (Duffy, Figures 3A-3D) that the hollow sleeve (310) comprises an outer shaft (314) that surrounds an inner shaft (319) that carries an implant (326).
Regarding claim 14, Duffy in view of Corrigan teaches (Duffy, Figures 3A-3D) that the implant introduction device comprises a lock capable of introducing an outer shaft (314, 318) together with an inner shaft (319) that carries an implant (326) into a body lumen (Duffy, paragraph 0037).
Regarding claim 15, Duffy in view of Corrigan teaches (Duffy, Figures 3A-3D) that the hollow sleeve (310) comprises a stabilizer that is capable of stabilizing an outer shaft (314, 318) that surrounds an inner shaft (319) that carries an implant (326; paragraphs 0037-0040).
Regarding claims 16-18, Duffy discloses (Figures 1-3D) an implant introduction device comprising at least a first (310A) and a second (310B) tubular section of a hollow sleeve (310) that extends in an axial direction and surrounds a continuous lumen, the first tubular section being made of a first material and the second tubular section being made of a second material, the first material having a higher bending rigidity than the second material (paragraph 0037).  Duffy discloses (Figure 3A) that the two tubular sections are connected together into a single-piece hollow sleeve that extends in an axial direction and surrounds a continuous lumen.
However, Duffy is silent as to how the two tubular sections are connected.  Duffy fails to disclose the first tubular section having a face that defines a meandering course, 
Corrigan teaches a known technique for connecting two tubular sections with different mechanical properties.  Corrigan teaches (Figure 22) a method for bonding two tubular sections (902, 904) of a tubular structure (900) such that a hollow sleeve is formed.  Corrigan teaches that the first tubular section (902) is opposite the second tubular section (904) in the axial direction.  Corrigan teaches that the first and second tubular sections have different mechanical properties (paragraph 0106).  Corrigan teaches that the first and second tubular sections are connected with one another through a connection area (R, 906, 908) in a peripheral direction around the hollow sleeve.  Corrigan teaches that the first tubular section (902) has a face (906) that defines a meandering course, and the second tubular section (904) has a face (908) that defines a meandering course that is complementary to that of the first face so that the two faces can lie against one another in a form-fit manner.  Corrigan teaches arranging the two tubular sections together in such a way that the two faces lie against one another in a form-fit manner (paragraph 0107; Figure 22).  Corrigan teaches 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the implant introduction device disclosed by Duffy such that it is formed via a production process where the first tubular section has a face that defines a meandering course, and the second tubular section has a face that defines a meandering course that is complementary to that of the first face so that the two faces can lie against one another in a form-fit manner, arranging the two tubular sections together in such a way that the two faces lie against one another in a form-fit manner, and forming a connection between the two faces by bonding so that the two tubular sections are connected together into a single-piece hollow sleeve that extends in an axial direction and surrounds a continuous lumen, wherein bonding comprises material bonding by fusing the two faces, and wherein the bonding comprises substance bonding, as taught by Corrigan.  Application of a known technique (the production process to connect the first and second tubular sections, taught by Corrigan) to a known device (the first and second tubular sections of the hollow sleeve of the implant introduction device disclosed by Duffy) to yield predictable results (to establish the connection between the first tubular section and the second tubular section to form the hollow sleeve) would have been recognized as part of the .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0031922 A1) (“Duffy”) in view of Corrigan, Jr. (US 2014/0316509 A1) (“Corrigan”) as applied to claim 2 above, and further in view of Starksen et al. (US 2014/0155783 A1) (“Starksen”).
Regarding claim 3, Duffy in view of Corrigan teaches the invention substantially as claimed. However, the combined teaching fails to explicitly teach that a base of the each of the plurality of mountain-shaped sections is smaller than a height of each adjacent one of the plurality of valley-shaped sections.
Starksen teaches (Figure 4D) an implant introduction device (400), comprising: a at least a first section (401) and a second section (402) opposite the first section in the axial direction, the two sections being connected with one another through a connection area (413) around the device in the peripheral direction, the first section being made of a first material and the second section being made of a second material, the first material having higher bending rigidity than the second material (paragraph 0045), wherein the connection area has a meandering course (Figure 4D, paragraph 0045) in the peripheral direction.  Starksen teaches (Figure 4D) that the meandering course of the connection area is formed by mountain-shaped und valley-shaped sections of the connection area arranged in alternation in the peripheral direction (paragraph 0045).  Starksen teaches that a sloped interface creates a larger contact surface between the 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify a base of the plurality of mountain-shaped sections to be smaller than a height of each adjacent one of the plurality of valley-shaped sections, to create a larger contact surface between the first tubular section and the second tubular section, as taught by Starksen (paragraph 0045). This modification would improve the connection between the first and second tubular sections of the sleeve.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0031922 A1) (“Duffy”) in view of Corrigan, Jr. (US 2014/0316509 A1) (“Corrigan”) as applied to claim 1 above, and further in view of Wang (US 5,533,985).
Regarding claims 7 and 8, Duffy in view of Corrigan teaches the invention substantially as claimed.  However, the combined teaching fails to teach that the first material comprises a plastic selected from the group of a polyether block amide, a thermoplastic polyurethane, a thermoplastic elastomer, a polycarbonate-based thermoplastic polyurethane, and a polyether-based thermoplastic polyurethane.  The combined teaching also fails to teach that the second material comprises a plastic selected from the group of a polyether block amide, a thermoplastic polyurethane, a thermoplastic elastomer, a polycarbonate-based thermoplastic polyurethane, and a polyether-based thermoplastic polyurethane.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first material to comprise a plastic selected from the group of a polyether block amide, a thermoplastic polyurethane, a thermoplastic elastomer, a polycarbonate-based thermoplastic polyurethane, and a polyether-based thermoplastic polyurethane and to modify the second material to comprise a plastic selected from the group of a polyether block amide, a thermoplastic polyurethane, a thermoplastic elastomer, a polycarbonate-based thermoplastic polyurethane, and a polyether-based thermoplastic polyurethane, since “it In re Leshin, 125 USPQ 416.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Duffy et al. (US 2014/0031922 A1) (“Duffy”) in view of Corrigan, Jr. (US 2014/0316509 A1) (“Corrigan”) as applied to claim 1 above, and further in view of Kasic, II (US 2017/0252027 A1) (“Kasic”).
Regarding claim 9, Duffy in view of Corrigan teaches the invention substantially as claimed. However, the combined teaching fails to teach that the first material has a flexular modulus that lies in the range from 7 MPa to 650 MPa.
Kasic teaches an analogous device that is inserted into the body that is formed of a material is formed of a suitable biocompatible material appropriate for use inside a patient’s body, including urethane-based materials, polyurethane-containing materials, suitably flexible polyethylene-containing materials, polyethylene terephthalate (PET)-containing materials, polyisoprene-containing materials, polypropylene, fluoroplastic, polymers, elastomers, and thermoplastic elastomers, and combinations and mixtures of the foregoing.  Kasic teaches that the material has a flexural modulus ranging between about 90 MPa and about 500 MPa (paragraph 0083).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first section of the sleeve to be formed of a first material that has a flexular modulus that lies in the range from 7 MPa to 650 MPa, as taught by Kasic, since “it has been held to be within the general skill of a In re Leshin, 125 USPQ 416.

Response to Arguments
Applicant’s arguments with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN D KNAUSS whose telephone number is (571)272-8641.  The examiner can normally be reached on M-F 12:30-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.D.K/Examiner, Art Unit 3771